Reynolds, J.
Appeal from a judgment of the Supreme Court, Sullivan County, entered February 2, 1968, which dismissed a writ of habeas corpus. The trial court found that relator is “ a narcotic addict within the meaning of section 201 of the Mental Hygiene Law and should not be discharged at this time ” and we find no reason to disturb this factual determination. As to relator’s other contentions, substantially the same arguments raised here were rejected by this court in People ex rel. Gordon v. Murphy (30 A D 2d 358). (See, also, People ex rel. Rivera v. Murphy, 30 A D 2d 900.) Any additional claims raised we find insubstantial. Judgment affirmed, without costs. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Reynolds, J.